Order of the Children’s Court of the County of Nassau, which decreed that the appellant was the father of a child born to the complainant on July 28, 1937, and directed that the appellant pay the sum of forty dollars for confinement expenses, five dollars weekly for the support and maintenance of said child, and seventy-five dollars in case of death, unanimously affirmed. While we are of opinion that the trial court committed error in admitting in evidence the result of the blood grouping test over appellant’s objection, the error was harmless, since the order is amply supported by the testimony under the version of' the relationship given either by the complainant or by the appellant. Present — ■ Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.